Citation Nr: 1418155	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 13, 2010 for the award of additional compensation benefits for a dependent spouse and children, to include entitlement to a retroactive dependency allowance award for a dependent spouse and children.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 administrative decision in which the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) awarded the Veteran additional compensation benefits for a dependent spouse and children.  In July 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

The Board notes that the Veteran had been scheduled for a hearing at the RO in April 2012; he failed to appear for this hearing without explanation.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.702(f) (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, there are no documents in the Veteran's VBMS file.

The issue of entitlement to a waiver of overpayment in the amount of $3,124.00 was raised by the Veteran in an April 2010 statement, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An August 1999 rating decision awarded service connection for several disabilities and assigned initial ratings, resulting in a combined 30 percent rating, effective July 5, 1999.  The Veteran was provided a VA Form 21-686c (Declaration of Status of Dependents) and replied with information regarding a dependent spouse and children within one year of this rating decision.

2.  In conjunction with a November 2007 cycle, the Veteran was asked to complete an updated dependency questionnaire.  The Veteran did not respond to this inquiry.

3.  In October 2008, the Veteran was informed that VA had not received an updated dependency questionnaire and that his compensation payments were proposed to be reduced, effective April 1, 2002.  The Veteran did not respond to this letter.

4.  In January 2009, the Veteran was informed that VA stopped the additional compensation benefits he was receiving for a dependent spouse and children, effective April 1, 2002.  The Veteran did not respond to this letter.

5.  There is no indication in the claims file that the November 2007, October 2008 and January 2009 letters were returned as undeliverable. 

6.  The Veteran submitted an updated VA Form 21-686c on April 13, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 13, 2010 for the award of additional compensation benefits for a dependent spouse and children, to include retroactive compensation benefits from April 1, 2002,  have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.401, 3.652 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102  3.156(a), 3.159, and 3.326(a) (2013). 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law and VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, as discussed below, because the claim of entitlement to an earlier effective date for the award of additional compensation benefits for a dependent spouse and children, to include whether a retroactive dependency allowance is warranted, is being denied as a matter of law for reasons that will be explained below, the Board finds that further discussion of the mandates of the VCAA is not required.

The Veteran contends that an effective date of April 1, 2002 is warranted for the award of additional compensation benefits for his dependent spouse and children.  Specifically, he contends that he informed VA of his change of address in approximately April 2004 and that VA committed administrative error by not properly updating his mailing address.  He also contends that he did not receive the November 2007, October 2008 and January 2009 letters, and was not informed that VA required an updated VA Form 21-686 to be completed.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. § 3.503.

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31. 

An August 1999 rating decision awarded the Veteran service connection for various disabilities and assigned initial ratings that resulted in a 30 percent combined rating, effective July 5, 1999.  The Veteran submitted a completed VA Form 21-686c within one year of the issuance of this rating decision and additional benefits for his dependent spouse and children were awarded.

During the November 2007 cycle, the Veteran was asked by VA to complete an updated VA Form 21-686c.  The Veteran did not respond to this letter.

In October 2008, the Veteran was sent a letter informing him that VA proposed to reduce his compensation benefits as he had not completed the form regarding his dependents.  This letter also informed him that the reduction would take place as of April 1, 2002 as March 2002 was the last time VA knew he had dependents.  An October 2008 Report of Contact indicates that VA had attempted to contact the Veteran at his last known phone number but that this number had been disconnected.  This proposed reduction was implemented in January 2009 and the Veteran was informed of this action in a January 2009 letter.

In April 2010, the Veteran contacted VA regarding the interception of his tax refund as recoupment of an overpayment.  The Veteran informed VA that he had moved five years ago and was advised by the VA representative to submit documents verifying that his two dependents lived with him and that he was still married.  On April 13, 2010, the Veteran submitted a completed VA Form 21-686c.  A June 2010 administrative decision reinstated the award of additional compensation benefits for a dependent spouse and children effective April 13, 2010, the date the updated VA Form 21-686c was received.

Entitlement to an effective date earlier than April 13, 2010 for the award of additional compensation benefits for a dependent spouse and children, to include retroactive benefits for the Veteran's dependent spouse and children from April 1, 2002, is not warranted.  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

The Veteran is presumed to have received the November 2007, October 2008 and January 2009 letters, which were mailed to the Veteran at an address on "L. Road."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274  (1994) (VA need only mail notice to the last address of record for the presumption to attach).  There is no evidence in the claims file that the November 2007, October 2008 and/or January 2009 VA letters were returned to the RO as undeliverable.  These letters were addressed to the Veteran's address of record, as known by VA, at the time each was issued.

The Board notes the Veteran's contention that he had moved from his residence on "L. Road" in approximately February 2004 and that VA had committed administrative error in not updating his address after being informed of this change.  However, the Veteran's reports regarding whether he directly contacted VA to update his address after February 2004 have been inconsistent.  In his July 2011 substantive appeal, the Veteran wrote that he sent a change of address form to the VA after his February 2004 change in residences.  In a July 2010 NOD, the Veteran also wrote that he had sent in the change of address form to the VA RO.  However, an April 2010 Report of Contact documents the Veteran's initial contact with VA after learning that his tax refund had been intercepted.  This Report of Contact reflects the Veteran's reports that he stated he had moved from the address on "L. Road" five years ago, that he had notified the postal service that his address had changed and that he was unaware that he had to contact VA directly for such changes.  The April 2010 statements, made prior to the initiation of the instant appeal, are highly probative.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  In light of these contradictory statements, the Board finds that any current assertions that the Veteran directly informed VA of his change of address following his February 2004 change in residence, advanced in furtherance of the appeal, are deemed not credible.

It is the Veteran's responsibility to report the status of his dependents promptly and accurately.  Specifically, when requested by VA in November 2007 to provide updated information regarding his dependent spouse and children, the record reflects that the Veteran did not provide such information until April 13, 2010.
Accordingly, there is no basis for the award of an earlier effective date for the award of additional compensation benefits for a dependent spouse and children, to include retroactive benefits.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to an earlier effective date for the award of a dependency allowance for the Veteran's dependent spouse and children, and the claim must be denied.  Sabonis, supra.

The effective date of April 13, 2010 for the payment of dependency allowance for the Veteran's dependent spouse and children was assigned as it was the day VA received the Veteran's updated VA Form 21-686c.  Although VA requested the Veteran to provide updated information regarding his dependents on several occasions beginning in November 2007, the Veteran did not submit the required information until April 13, 2010.  As such, May 1, 2010 is the proper effective date for the award of dependency allowance for the Veteran's dependent spouse and children as it is the first day of the month following the effective date of the claim, which is April 13, 2010.  See 38 C.F.R. §§ 3.31, 3.401(b)(1).   For these reasons, the Board finds that the appeal for an effective date earlier than April 13, 2010 for the award of the dependency allowance for the Veteran's spouse and children, to include a retroactive award, must be denied. 






ORDER

An effective date earlier than April 13, 2010 for the award of additional compensation benefits for the dependent spouse and children, to include retroactive dependency allowance for the dependent spouse and children,  is denied. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


